1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT & STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Amendment & Claim Status………………………………………………………………… 2
Allowable Subject Matter………………………………………………………………….… 2
Reasons for Indicating Allowable Subject Matter…………………………………….. 3
Conclusion…………………………………………………………………………………...... 5

	

Amendments & Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to amendment filed 5/3/2022.Claims 1-29 are pending. In response to Amendment, the previous rejection of Claims 1-7 and 17-20 under 35 U.S.C. 103 as being unpatentable over Deluca et al. (US 2018/0040110) and Yang et al (US 2014/0241592) are withdrawn.

Priority
Acknowledgment is made of applicant’s claim for domestic priority. The certified copy has been filed in parent Application No. PCT US 2018/016691, filed on 02/02/2018.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr.John Sepulveda on 7/29/2022.
The application has been amended as follows: 
Claim 17-26 (Cancelled)
				Allowable Subject Matter 
Claims 1-16, and 27-29 are allowed.
Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 
Regarding claim 1, the prior art Deluca teaches a method for automatically enhancing an image from a device (where the method is “In one aspect of the present invention, a computerized method for persistent depiction modification across multiple images executes steps on a computer processor” and “In other aspects the found photos are revised with the edits, and revised versions of the photos are saved to a storage device for subsequent retrieval and publication”, para 0004 and 0059), comprising: obtaining a first image using an imaging device image (where obtaining a first image is “At 102, in response to an upload to a networked service (for example, a social networking service, a shared storage service, a web page, etc.) of photographic data, a photo editor application executing on a processing unit makes modifications to a depiction of a person within one or more images of the photographic data (video frames, still photographs, etc.)”, para 0055); configuring recognition software to recognize an object or individual in the first (where identify an individual is “At 104 a process or system aspect of the present invention identifies or otherwise determines an identity of the person in the depiction that the editor modifies”, para 0056); configuring an initial image profile based on the first image (where the configuring profile is “At 110, in response to a publication of one or more of the other, found photos, the process or system automatically applies the edits saved to the profile data to the depictions of the identified person in the published ones of the other”, para 0058); using editing software to edit at least one attribute of the initial image profile (where the editing one attribute is “and at 106 saves the depiction modifications (sometimes hereinafter “edits”) to a profile data of the identified person”, para 0056); taking or receiving at least one subsequent image (where taking subsequent image is “The aspect determines a presence of another depiction of the identified person in a different (second) photographic image uploaded to the networked service, wherein the other depiction is different from the depiction of the identified person within the first photographic image”, para 0004) and updating the initial image profile based on the editing of the at least one attribute of the at least one subsequent image(By updating the profile edits the changes are dynamically applied to current and future image publications. Thus, if the user has changed hair color or style, or now wears glasses, the changes can be applied to older photos that lack the same features when those photos are newly published or displayed on the networked service, paragraph [0056],[0072]). 
Yang teaches using the recognition software to recognize the object or individual in the at least one subsequent image (The facial recognition analyzer 126 in the media processor 116 is configured to receive a source image 125 obtained by the media interface 112 and determine whether the source image 125 includes one or more individuals. For some embodiments, the facial recognition analyzer 126 separates source images 125 of individuals from source images 125 that do not depict individuals such as images of objects, scenery, etc. The facial recognition analyzer 126 is further configured to identify the individuals in the source images 125. For example, the facial recognition analyzer 126 may determine that a new source image 125 includes a picture of "John" or "Laura.", paragraph [0025]); and automatically editing ( FIG. 3, which is a flowchart 300 in accordance with one embodiment for facilitating automatic image editing performed by the image editing system 102 of FIG. 1A, paragraph [0038]) the at least one attribute of the at least one subsequent image based on the initial image profile (retrieving from the database one of the stored modifications based on the association with the same individual and applying the retrieved modification to the new image based on at least one attribute of the new image, paragraph [0005]).Additionally, Yang teaches updating the initial image profile based on the editing of the at least one attribute of the at least one subsequent image(updating the profile data see paragraph [0053-0055] and table 1 and paragraph [0017],[0026]). Yang teaches “Upon application of the retrieved modification, the effects applicator 128 updates the profile data associated with the individual (e.g. "John") to reflect that the modification was once again applied. In this regard, embodiments of the image editing system 102 provides an automatic image editing process that learns the editing preferences of the user on an individual-by-individual basis”(paragraph [0056])
None teaches: 
determine a level of modification of a plurality of levels of modification based on the user identification number; automatically editing the at least one attribute of the at least one subsequent image based on the edited at least one attribute of the initial image profile and the determined level of modification; updating the initial image profile based on the editing of the at least one attribute of the at least one subsequent image; and at least one of storing or transmitting the edited subsequent image.
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Claim 27 is allowable by analogy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
					
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664

/NANCY BITAR/      Primary Examiner, Art Unit 2664